Case 4:19-cv-00507-ALM Document 100 Filed 05/18/20 Page 1 of 3 PageID #: 1772



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG, ALESA
 BECK, TIMOTHY BLAKEY, JR.,
 STEPHANIE BLAKEY, MARISA
 THOMPSON, MUHAMMAD MUDDASIR                          Civil Action No. 4:19-cv-00507-ALM
 KHAN, ELIZABETH COOPER, JOHN
 ROGERS, VALERIE MORTZ-ROGERS,
 and LAKESHA GOGGINS, each individually
 and on behalf of all others similarly situated,

                Plaintiffs.

 v.

 THE BOEING COMPANY,
 SOUTHWEST AIRLINES CO.,

                Defendants.

                NOTICE REGARDING STATEMENTS MADE ON THE
             RECORD AT THE MAY 13, 2020 HEARING IN THIS MATTER
               AND REQUEST FOR EX PARTE IN-CAMERA HEARING

TO THE CLERK, COURT, AND COUNSEL OF RECORD:

       After reviewing the transcript from the May 13th hearing in this matter, I have confirmed

what I believe are numerous statements of material fact by David Hecht which are inaccurate, and

may have been made to intentionally mislead counsel and the Court. Therefore, I believe I have

an ethical duty under Local Rule AT-3(b) and Texas Disciplinary Rules of Professional Conduct

3.03 to correct the record.

        Due to the sensitive nature of certain communications that I would need to put before the

Court to correct the record, and in light of an email I received from Pierce Bainbridge’s outside

counsel, Ed Altabet, today, in which he made several baseless accusations against me in what

appeared to be an effort to intimidate me and hamper my efforts to correct the record, I request an
Case 4:19-cv-00507-ALM Document 100 Filed 05/18/20 Page 2 of 3 PageID #: 1773



In-Camera ex parte hearing before the Court. This will enable the Court to review the sensitive

communications at issue and make a determination regarding privilege outside the presence of

counsel for defendants, before anything is divulged publicly. If the Court would prefer, I will

submit a sworn affidavit and the sensitive communications under seal in advance of the In-Camera

hearing.1

Dated: May 18, 2020                                 Respectfully Submitted

                                                    /s/ Andrew M. Williamson
                                                    Andrew M. Williamson
                                                    (DC Bar No. 1011095)
                                                    MEMBER
                                                    A.WILLIAMSON, LLC
                                                    12410 Milestone Center Drive
                                                    Suite 600
                                                    Germantown, MD 20876
                                                    Direct: 301-916-1560
                                                    Email: amw@awilliamson.law




1
  Separately, I have sought consent to withdraw as counsel for plaintiffs in this matter because I
am no longer affiliated with Pierce Bainbridge and I have not been for about a month. However,
I believe that, under the circumstances, it would be best and in the interests of justice for my
appearance to remain on the record until the issues raised in this Notice are addressed—unless the
Court would prefer otherwise.
                                                2
Case 4:19-cv-00507-ALM Document 100 Filed 05/18/20 Page 3 of 3 PageID #: 1774




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service were

served with a copy of this document through this Court’s CM/ECF system and pursuant to the

local rules on May 18, 2020.


                                            /s/ Andrew M. Williamson
                                            Andrew M. Williamson




                                                3
